El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
No existe disputa alguna en cuanto a los heclfos de este caso. Era una acción de retracto de una parcela de terreno adyacente a la finca del demandante. El artículo 1426 del Código Civil prescribe lo siguiente:
“Artículo 1426. — También tendrán el derecho de retracto los pro- . pietarios de las tierras colindantes cuando se trata de la venta de una finca rústica cuya cabida no exceda de una hectárea.
“El derecho a que se refiere el párrafo anterior no es aplicable a las tierras colindantes que estuvieran separadas por arroyo, ase--quías, barrancos, caminos y otras servidumbres aparentes en pro-vecho de otras fincas.
“Si dos o más colindantes usan el retracto al mismo tiempo será preferido el que de ellos sea dueño de la tierra ■ colindante de menor cabida y si las dos la tuvieren igual el que primero lo solicite.”
*798La faja de terreno en cuestión adyacente a la finca del demandante tiene un área que no excede de una hectárea y fúé vendida al demandado dentro de los 9 días anteriores a la radicación de la demanda. La primera cuestión es si debe o no ser considerada la referida faja de terreno como una finca rústica. La finca del demandante se describe como sigue:
“Predio en el barrio de Santiago y Lima del término municipal de Naguabo, compuesto de 20 cuerdas, en lindes por el Norte con tierras de don Fernando González; por el Este con Alejandro Da-vila; por el Sur con don Vicente Serra, y por el Oeste con la ca-rretera de Naguabo a Fajardo. Esta finca se baila dividida de Este a Oeste por una parcela de terreno que la atraviesa de un lado a otro y que luego será objeto de especial mención.”
T la del demandado se describe como sigue:
“Rústica, predio de terreno en el barrio de Santiago y Lima, compuesto de 2 cuerdas de terreno, equivalentes a 78 áreas y 80’ centiáreas, en lindes por el Este con el citado Alejandro Dávila; por el Oeste con' la carretera que de Naguabo conduce a Fajardo y por el Norte y Sur con la finca principal de donde se segregó o sea la del demandante en este caso,”
No existe discusión alguna de que la finca del demandante es enteramente rústica, dedicada a fines agrícolas y distante del pueblo de Naguabo y se lia admitido que la faja de te-rreno del demandado podía ser usada y se usa para los mis-mos fines, estando también situada fuera de las demarca-ciones del pueblo. La finca del demandado, sin embargo, se comunicaba con una cantera y en dicha propiedad se había establecido una vía férrea desde hace algunos años para transportar piedra triturada de dicha cantera a la carretera. El dueño inmediatamente anterior al demandado construyó dicha vía férrea con el fin de proporcionarse una salida de su cantera a la carretera. No -existe cuestión alguna de que este demandado necesita el terreno para usarlo como camino a otra finca poseída por él. Fue simplemente vendido a él sin reserva por el anterior dueño. El demandado apelante, *799sin embargo, sí sostiene qne con la construcción de la vía férrea en la faja de terreno se convertía ésta de propiedad rústica en industrial. La corte inferior después de referir los Lechos anteriores declaró qne la única división que hace el Código Civil al hablar de fincas, es la de propiedad ur-bana y rústica. Estamos de acuerdo con esta conclusión. Es claro que la faja de terreno del demandado puede usarse y se está usando para fines agrícolas en casi la misma forma que la propiedad del demandante. No es en manera alguna una propiedad urbana. Aunque dicha finca fué vendida al demandado para que pudiera seguir en su negocio de piedra, el convenio entre el anterior dueño y el demandado no puede afectar al derecho legal que tiene el demandante de acuerdo con el artículo 1426. El apelante hace también cita de va-rias decisiones de la Corte Suprema de España. Una de estas decisiones se cita como de fecha julio 18, 1903, pero no la encontramos en la Jurisprudencia Civil de esa fecha. La sentencia citada de 26 de noviembre de 1895 no la encon-tramos en lá biblioteca, pero hemos examinado la decisión de marzo 12 de 1902. De ella aparece que la finca en ese caso se encontraba claramente comprendida en una zona ur-bana muy poblada de acuerdo con la sentencia y el hecho de que fuera dedicada a fines agrícolas o para una huerta no establecía diferencia. No hemos visto el caso, en el cual, como ha alegado el apelante, la Corte Suprema de España resolviera que una parcela de terreno distante de un pueblo y dedicada a la venta de aguas minerales pierde su rusti-cidad, pero estamos satisfechos con la decisión que hemos podido examinar de que si una parcela de terreno como en este caso, se usa principalmente para fines agrícolas y no está en los límites de un verdadero distrito urbano, dicha parcela no pierde el referido carácter de propiedad rústica meramente porque se haya establecido en ella una vía de .ferrocarril para fines comerciales.
El apelante también sostiene que por razón de su contrato con el anterior dueño y debido a la existencia de una vía *800férrea él ha adquirido ciertos derechos. No está él compren-dido dentro del párrafo segundo del artículo 1426 porque la referida faja de terreno no esté separada por un arroyo, ase-quía o servidumbre en provecho de otra finca. El demandado en manera alguna es el dueño de un predio dominante y no puede reclamar una servidumbre sobre el terreno en oposi-ción al demandante, aun cuando tal cuestión pudiera propia-mente levantarse en una acción de retracto legal.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.